Citation Nr: 1311558	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-48 632	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office and Education Center (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of overpayment of Chapter 30 education benefits in the amount of $6,987, to include whether the overpayment was properly created.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July and October 2010 decisions by the RO's Committee on Waivers and Compromises.  

Reference to the Veteran's Virtual VA file reveals that the Debt Management Center has declared two additional overpayment debts subsequent to the one at issue here.  Only the first one is the subject of this remand.  Nothing in this remand should be read as applicable to either of the other debts, which were created after this one, and over which the Board does not have jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on her part is required.


REMAND

The debt at issue results from an overpayment of Chapter 30 education benefits in the declared amount of $6,987.  The appellant contends the debt was not properly created, as she was not at fault in the creation of the debt.  She asserts that on multiple occasions she called the VA to verify that the amount of money she was receiving was correct, and that she was assured it was correct.  

Initially, the Board observes that claims for waiver of debt owed to the VA are governed by the provisions of Chapter 53 of Title 38 of the United States Code. This statute contains its own specific notice provisions.  The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002) are relevant to a different chapter of title 38, and do not apply to this appeal.  Barger v. Principi, 16 Vet. App. 132 (2002).

In the analysis of a waiver of indebtedness case, VA must make an initial determination regarding whether the debt is valid before deciding whether a waiver of the debt is in order.  Schaper v. Derwinski, 1 Vet. App. 430, 433-7 (1991).

The Veteran enrolled in Penn Foster College in August 2009, for the purpose of taking on-line courses.  A September 2009 letter from Penn Foster to the Veteran informed her that she, the student, was obligated to the school for regular monthly payments, and that the VA would reimburse her monthly according to her entitlement, provided that she continued to meet the "standards of progress."  An October 2009 letter from the school provided the explanation that in courses, such as the one the Veteran had enrolled in, which are taken on-line in the independent study format, are considered to be less than half time, by VA calculations.  According to the school's explanation, however, students completing the semester in less than the twelve months allotted, could qualify for half time, 3/4 time, or full time reimbursement, depending on how quickly they finished the semester.  The letter also explained that all degree students were required to maintain minimum standards of progress while receiving monthly reimbursement.  In other words, each student was required to submit enough exams or lessons each month so that he or she completes each semester in twelve months.  

In October 2009, the veteran submitted an application to the VA for educational benefits.  On the application, she indicated that she had enrolled in the Penn Foster College with the goal of obtaining an Associate's degree in Early Childhood Education.  Penn Foster provided a corresponding "VA Enrollment Certification" form to VA in October 2009, indicating that the Veteran had enrolled for 14 credit hours to be taken by distance learning and that the tuition for this period was $910 while the fees were $200.  

A December 2009 letter from the RO to the Veteran informed her that she had been awarded Chapter 30 education benefits at the full-time rate for the period of time from August 2009 until August 2010.  The letter further explained that, "You must verify your enrollment on a monthly basis for VA to continue benefits.  ...  You must do this each month before we will send your payment.  ...  We will pay benefits for the period verified based on the information that you provide."  The letter also provided detailed information as to the various ways that the Veteran's enrollment information could be provided each month, and reiterated the importance of promptly informing both the school and the VA of any changes in enrollment.  

An October 2009 "Notice of Change in Student Status" was filed with VA by Penn Foster.  According to the notice, the Veteran's last date of attendance was in September 2009, and that the course had been terminated due to the "end of term or course."  In the remarks section of the form, it is noted that "student has completed sem 1, Total number credits  14, Total reimbursement (Tuition and Fees) $1110."  Thus, it would appear that the Veteran completed the fourteen credit hours she had registered for within five or six weeks.  Because she had completed her coursework prior to the VA's December 2009 approval of the same coursework, it is stands to reason that no monthly verifications of her continued enrollment in that course are of record.

The next documentation in the file consists of the declaration of the overpayment at issue in March 2010.  The RO letter to the Veteran informing her of the amount of the overpayment also informs her that her "old rate" was $1321 per month beginning August 15, 2009, and ending September 30, 2009, and then $1368 per month from October 1, 2009, until August 15, 2010.  Her "new rate" was calculated as $92.24 per month for the entire time period from August 2009 to August 2010.  The letter explains only that the award reflects a change in the number of credit hours she was enrolled for in August 2009.  This inadequate explanation frustrates appellate review.

The absence of several documents in the Veteran's file also frustrates appellate review.  For instance, the Veteran herself provided copies of the letters cited above, from her school, and from VA.  However, it would appear that she did not provide copies of every relevant piece of correspondence, and indeed, this is not her responsibility.  The VA should be in possession of the letters its employees have authored, and these letters should have been routinely included in the claims file.  Additionally, review of the letters provided to the Veteran from the school reveals that the school provided courtesy copies, as a matter of routine, to the VA.  Therefore, these courtesy copies should have also been routinely included in her claims file.  Upon remand, complete documentation should be obtained for review by the Board.  

In this regard, the Board observes that the Veteran has requested that we obtain phone records, to support her assertion that she called to verify that she was receiving the correct amount of educational assistance benefits.  The file currently contains a single phone record, showing that she called about a different, unrelated matter.  However, there are no records reflecting any calls about her educational benefit payments in 2009.  Assuming that reports of her phone calls were taken, VA has a duty to attempt to obtain them to support her claim; however, more information is necessary to identify which VA office she called, and approximately when, so that a reasonable search for any existing records may be made.  

Neither the notifications to the Veteran reported above, nor the two decisions of the Committee on Waivers and Compromises, nor the Statement of the Case, provide information as to what payments the Veteran was receiving which totaled $6,987, or the purpose of these payments.  It would appear that the tuition and fees were, or should have been, paid directly to the school.  As the Veteran completed the 14 hours of coursework for which she enrolled, there would be no need to declare that amount of money, $1100, as part of the overpayment.  It also appears that the VA improperly authorized basic educational assistance at the full-time rate to the Veteran, when, in fact, she had only planned to complete 14 credit hours over the course of one year.  

Thus, based upon the available information, it would appear that the VA 1) paid the Veteran at the wrong rate, in this case, a higher rate, than she had applied for or deserved to receive; and 2) failed to provide an adequate explanation of how the $6,987 debt was calculated.  

Part of the confusion in this case may be traced to the fact that the Veteran completed 14 hours worth of course work in a period of approximately five weeks, while the school had certified that she had a year in which to complete the coursework.  In the case of an eligible individual pursuing a program of education under Chapter 30 on less than a half-time basis, payment of educational assistance shall be made in a lump-sum amount for the entire term.  38 U.S.C.A. § 3034(c).  Thus, it should not matter how quickly she completed her coursework.  However, because the VA was erroneously paying her at the full-time rate, she apparently received monthly payments.

Therefore, upon remand, the RO must correctly calculate the amount of money which was due to the Veteran for her completion of 14 credit hours on a part-time basis in the fall of 2009.  The RO should also prepare an audit showing exactly how the $6,987 at issue was calculated, and whether any part of that total figure includes tuition and fees which should have been paid directly to the school.  If the Veteran received monthly payments, the exact amount of each payment, and the date each was paid, must be clearly identified.  

The obviously erroneous award of full-time benefits instead of part-time benefits, along with the Veteran's assertion that she called several times to inquire whether the amount of money she was receiving was cored, raises the potential claim of administrative error.  If the debt is determined to be solely the result of administrative error on the part of the VA, no overpayment may be charged to the Veteran for the portion of the overpayment attributable to administrative error.  Jordan v. Brown, 10 Vet. App. 171 (1997).  However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, sole administrative error is not present.  Id.  In Jordan, the Court also held that sole administrative error was not present if the payee knew, or should have known, that the payments were erroneous.

Lastly, we observe that in the financial status report which the Veteran submitted in May 2010, she indicated that she would be able to pay $50 a month toward her VA education debt, asserting that more would cause undue hardship.  This is a clear offer of compromise, which should be addressed by the Committee, but has not been so addressed.  31 U.S.C.A. § 3711; 38 U.S.C.A. §§ 501, 3720; 38 C.F.R. § 1.970.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to identify which VA office(s) she called to ask about the amount of money she was receiving, and approximately which month(s) she made these phone calls.  AFTER she has provided this information, a search of phone records at the appropriate office during the time period she identifies should be undertaken.  All efforts to locate these records should be documented for the file.  If it is determined that no such reports were generated or that they are unavailable, a Memorandum should be prepared for the file, explaining all actions taken and the reasons for the conclusion that the records are unavailable.  

2.  All correspondence to the Veteran from the RO during the time period at issue should be printed for the file.  All copies of correspondence from the school to the Veteran which were provided to the VA should also be added to the file.  In this regard, the Veteran herself is invited to provide any additional relevant copies of correspondence that she has in her possession.  

3.  A paid and due audit should be prepared showing the exact amount and the date of each payment to the Veteran.  The audit should clearly identify the purpose of each payment:  educational assistance, tuition, and fees, or any other purpose.  

4.  The RO should undertake any additional notification and evidentiary development necessary to render a fully-informed decision regarding the validity of the creation of the debt at issue.  Only after such development has been accomplished, the Committee on Waivers and Compromises should consider whether any portion of the debt of the debt involved sole administrative error, in light of the erroneous payment of full-time educational benefits, and in light of the appellant's reported phone calls questioning the amount of the payment(s) she had received.  The complete rationale for the determination on administrative error should be fully explained to facilitate appellate review.

5.  If the debt, or any portion of the debt, is determined to have been validly created, the Committee should proceed to review the Veteran's claim for a waiver of the debt based upon the standard of equity and good conscience, to include appropriate evidentiary development such as obtaining updated information about her financial status.  Unless the entire debt is waived, the Committee should also explicitly address the Veteran's May 2010 compromise offer.  If any debt remains, the Veteran and her representative, should she choose to designate one, should be furnished a supplemental statement of the case and given the opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




